Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Applicants reply dated March 19, 2021 amends claim 1 and 7-9 and adds new claims 13-16.  All other claims stand as previously presented. 
Claims 1-16, drawn to a method of manufacturing a stacked multi-layer, flat glass structure have been presented in the instant application.  No claims have been cancelled or withdrawn from consideration.  In view of the foregoing, claims 1-16 are pending for prosecution on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0237325) in view of Hawtof (US 7,677,058) or over Li and Hawtof and in further view of Yalikun et. al.   (Yalikun, Y., Hosokawa, Y. Lino, t., Tanaka, Y., Lab Chip, 2016,16, 2427-2433).

Regarding claim 1, Li (US 2018/0237325) teaches a method of manufacturing a stacked multi-layer, flat glass structure comprising: 
providing a first length of flat glass (“the build process includes placing a first sheet material on a support (12A)” - [0026]),
cutting away a portion of glass in a desired pattern from the first length of flat glass and forming a first layer of flat glass (“The build process may include forming one or more features of the first cross-sectional layer of the 3D object in the first sheet material (12B). In general, features may be formed in a sheet material using one or more of the following methods: removing material from select areas of the sheet material” - [0027]; “Examples of features that may be formed by removing material from select areas of a sheet material include, but are not limited to, through-holes, partial-depth holes, channels, slots, voids, and engraved marks.’- [0028]; “In one embodiment, material may be removed from the sheet material by laser machining. In general, laser machining involves exposing select areas of the sheet material to at least one laser beam. The laser beam will heat up and ablate the sheet material wherever the sheet material is exposed to radiation from the laser beam with sufficient power density.” – 0028]),
providing a second length of flat glass and cutting away a portion of glass in a desired pattern from the second length of flat glass and forming a second layer of flat glass (“The build process may include forming features of the second cross-sectional layer of the 3D object in the second sheet material (12F). The process for forming such features and examples of features are as described above for the first sheet material.” – [0036]) 
 placing the second layer of flat glass onto the first layer of flat glass (“The build process includes stacking a second sheet material on top of the first sheet material (12D).” – [0034]);
fusing the second layer of flat glass to the first layer of flat glass (“In one embodiment, the second sheet material is joined to the first sheet material using heat generated by at least one laser beam. The joining process may include focusing at least one laser beam on the stack of first and second sheet materials, e.g., at or near an interface between the first and second sheet materials. The laser beam may be focused to a point, line, or volume. The focused laser beam is then scanned across the stack. During the scanning, either or both of the first and sheet materials can be melted and/or sintered to fuse the sheet materials together. The melting and/or sintering may be localized to the interface between the sheet materials or may be applied across the entire volume of the stack. In other embodiments, a different heat source besides a laser beam may be used for the joining of the sheet materials” – [0034]); and 
 repeating steps (3)-(5) to add a desired number of subsequent layers (“The build process includes determining if all the cross-sectional layers of the 3D object have been built into corresponding sheet materials (12H). If not, another sheet material is stacked on top of the object material stack (repeat of 12D) and joined to the top of the object material stack (repeat of 12E). Both of these stacking and joining sub-processes are as described above for the first and second sheet materials. The features of the next cross-sectional layer is formed in the new sheet material in the object material stack (repeat of 12F), as described for the second sheet material above.” – [0038]); and 
forming a unitary stacked flat glass structure comprising a plurality of layers (“The process of making the 3D object may include a final sintering of the 3D object if needed (14), e.g., if the sintering sub-processes (12C, 12G) were not carried out or were only carried out partially during the building of the 3D object.” – [0039]).

With reference to the instant figure 2A to 2C, Li teaches formation of a cavity ((102),(106),(104)) formed by overlapping cut-outs through the three layers ((100A),(100B),and (100C)).  Here, the term “cut out” is understood to broadly mean “something cut out or cut off from something else” (“Cutout.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/cutout. Accessed 14 Apr. 2021).  As the cavity ((100A),(100B),and (100C)) in Li is formed by cutting out and or cutting off material from each of the three layers, the Examiner understands the Li reference to anticipate the limitation requiring that a cavity is formed by overlapping cut-outs through the stacked layers.  Further, Applicant is advised that in Li at figure 2C, element 100B and element 100A each comprise a hole or cut-out through the entire thickness of the layer in the 
Regarding this alternative rejection, Li generally contemplates other slice orientations for the embodiment of figure 2C (“The location and number of slice lines may be selected for ease of constructing the 3D object and are not limited to what is shown in FIG. 2C.” – [0042]). Li however does not expressly disclose a cavity formed by overlapping cut-outs wherein each cut-out extends through an entire thickness of the respective slice.  Yalikun is directed to the manufacture of a stacked and fused, multi-layer flat glass structure which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Li (see abstract at page 2427).  With particular reference to the instant figure 1 (reproduced below), Yalikun teaches forming a cavity by overlapping cut-outs through an entire thickness of a respective layer of glass.  Thus, Yalikun teaches that which Applicant contends to be absent from the Li disclosure.  In view of Li, it would have been obvious to one of ordinary skill in the art to fabricate the Li cavity by forming overlapping cut-outs through the entire thickness of respective layers of the stacked layers. 


    PNG
    media_image1.png
    437
    354
    media_image1.png
    Greyscale



Li teaches that the stock glass sheet material may be glass sheets manufactured according to United States Patent Number 7,677,058 ([0022],[0023]) or more generally by the fusion method ([0024]).  Li is however silent regarding the step of unrolling the first length or the second length of glass from a roll of continuous flat glass disposed around a spool as required claim 1, lines 2-3 and lines 7 or, by extension, the step of cutting each of the first and second length of flat glass from the roll as respectively recited at claim 1, line 6-7 and lines 8-9.  The claimed unrolling and cutting steps do not patentably distinguish the claimed invention in view of Hawtof (US 7,677,058) as referenced at paragraphs [0022]-[0023] in the Li document and in view of the ordinary level of skill in the glass forming arts at the time of the invention.
“the soot sheet, or a part thereof, is sintered into densified glass sheet, the densified glass sheet may be severed into discreet pieces by a cutting device. Various cutting devices and methods can be used for severing the glass sheet. In certain embodiments, laser cutting is particularly advantageous. Such separate consolidated glass pieces may be used as they are, or subjected to further post-formation processing, such as edge removal, coating, polishing, and the like. Alternatively, in certain other embodiments of the present invention, a long ribbon of sintered glass sheet can be reeled by a reeling device into a roll of the glass sheet.” – 17:35-60; 18:18-23; Figure 1, (117)).  Where Hawtof teaches that the flat glass stock may be stored on a roll of continuous flat glass and cut to a desired length, the steps of unrolling first and second lengths of flat glass from a roll of continuous flat glass disposed around a spool and cutting away the same from the stock roll would have constituted an obvious extension over the prior art for a skilled practitioner in the arts at the time of the invention.  That is, where Li expressly notes that the glass stock may be manufactured according to the Hawtof method and where Hawtof makes plain that the continuous flat glass ribbon may be temporarily stored as a roll around a spool (117), the step of unrolling a desired length of the Hawtof flat glass from a roll of continuous flat glass when practicing the Li method would have constituted an obvious extension over the collective prior art for a skilled practitioner in the arts at the time of the invention.

    PNG
    media_image2.png
    439
    654
    media_image2.png
    Greyscale
	Regarding claim 2-3, see the embodiment of Li at figure 2c and [0042] which teaches that at least a portion flat glass of each of the plurality of layers may be missing.
Regarding claim 4, see figure 2c which teaches an inlet (104), Passageway (106) and outlet (102).
Regarding claims 5-6, again see figure 2c which teaches that layers 100A, 100B, and 100C may be formed to a same or equal length.
Regarding claim 7, see Li at [0027]-[0028] which teaches that glass may be cut away from the flat glass stock using a laser.
Regarding claim 8-9, again see figure 2c wherein the patterns of the first, second, and third layers of the structure are aligned.  Further, where the express intent of the Li process is to build up complex 3D glass articles ([0002]) with internal features which are wholly contained within the article, one of ordinary skill in the art would immediately appreciate the need to maintain close inter-layer alignment of layer features.  
Regarding claims 13-14, Li and Yalikun each teach cut-out patterns having different sizes and shapes between respective layers of the layer stack.
.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0237325), Hawtof (US 7,677,058), and optionally Yalikun et. al.   (Yalikun, Y., Hosokawa, Y. Lino, t., Tanaka, Y., Lab Chip, 2016,16, 2427-2433) as applied to claim 1 above, and further in view of Fujii (US 2016/0272532).

Li teaches ([0062]) a plurality of potential applications of the 3D glass structure, however the reference does not expressly teach a step of “depositing a component on the flat glass” as recited in claim 10.  

In view of Li as discussed above, it is apparent that the prior art contained a “comparable” method that has been improved in the same way as the claimed invention, namely wherein structured glass laminae may be fabricated from lengths of a glass ribbon by laser cutting, stacked, and fused to form an internal cavity within a fused glass laminate structure analogous to that described in the Fujii reference.  One of ordinary skill in the art could have applied the known “improvement” of Li in the same way to the “base” method of Fujii and the results of that combination would have predictably resulted in glass sealed functional device.  Here, one skilled in the art would have found the Li method as an obvious technique for forming the cavity structure necessary to prepare the laminate structure depicted in Fujii at figures 19-20.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying 
Regarding claims 11-12, see discussion of claim 10 above.


Response to Arguments

Regarding the rejection of claims under 35 U.S.C. 103 over Li and Hawtof, Applicant advances the following arguments:
1) At page 5 of the reply, Applicant asserts that Neither Li nor Hawtof teach a cavity formed by overlapping cut-outs through stacked layers.  In support of this position, Applicant acknowledges that Li at figures 2A-2C discloses a cavity, however Applicant contends that the cavity in this embodiment is defined by holes  through layers (102 and 104) which do not overlap and a partial depth hole in another layer (i.e. channel (106) as defined in layer 100B).  Where a portion of the cavity (106) in figure 2 is defined by a recess and not a through hole, Applicant argues that the cavity is not formed by overlapping “cut-outs” through the stacked layers as recited in step (j) of amended claim 1.

Applicants arguments on this matter have been carefully considered but they are not deemed to be persuasive in view of the prior art of record or, alternatively, in further view of the newly discovered reference to Yalikun et. al.   (Yalikun, Y., Hosokawa, Y. Lino, t., Tanaka, Y., Lab Chip, 2016,16, 2427-2433). Regarding this matter, Applicant appears to contend that the term “cut-out” need necessarily be construed to mean a hole traversing the entire thickness of the substrate, however the ordinary and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is the Examiners position that at least the embodiment depicted in figures 2A-2C of Li teaches a cavity (102),(106),and (104) which is formed by overlapping “cut-outs” through the stacked layers in accordance with the claim.  
Notwithstanding the foregoing, Applicant is advised that in Li at figure 2C, element 100B in fact does comprise a hole through the entire thickness of the layer.  Thus, although the claim language does not require such a feature, it is also the Examiners position that the embodiment of Figure 2C actually does depict a unitary stacked flat glass structure comprising a plurality of layers wherein at least a portion of cavity (106) is defined by overlapping cutout holes which extend through an entire thickness 
Finally, Applicant is respectfully directed to the newly discovered reference to Yalikun et. al.   (Yalikun, Y., Hosokawa, Y. Lino, t., Tanaka, Y., Lab Chip, 2016,16, 2427-2433).  With reference to figure 1, Yalikun teaches forming a channel by providing cut-out holes through an entire thickness of each of glass layers 1 and 2.  Thus, Yalikun teaches that  which Applicant contends to be absent from the Li reference.  Yalikun is cited above in the alternative grounds of rejection should Applicant persuasively traverse the Examiners position on the ordinary and customary meaning of the term “cut-out”.  

2) At page 6 of the reply, Applicant argues that Applicants invention may include bent or curved channel edges which is distinguished from the Li reference.  
In response, it is respectfully noted that that figure 2A of Li depicts a curvilinear contoured channel (102) extending through at least layers 100A and 100B.  Applicants contention to the contrary, namely that Li fails to teach curved channel edges extending through multiple layers runs counter to the Li disclosure.  Notwithstanding the foregoing, Applicant here argues a limitation which is not claimed, namely that the unitary stacked flat glass structure comprises an internal structural edge resulting in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants attention is respectfully drawn to US 6,131,410 to Swierkowski at 7:8-19 and US 5,882,465 to McReynolds at 3:3-28 and 4:25-38 each of which teach the manufacture of glass microfluidic structures comprising the steps of stacking structured glass sheets and fusing the same into a unitary body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741